Citation Nr: 1338861	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

It is noted that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board notes that additional psychiatric diagnoses are not shown in this case.

It is also noted that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file was completed to ensure thorough analysis of the evidence of record.


FINDING OF FACT

The Veteran does not meet the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letter mailed in June 2007, prior to the initial adjudication of the claim.

The record also reflects that service treatment records and pertinent post-service medical records have been obtained and that the Veteran has been afforded an appropriate VA examination.  The Veteran has not identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that PTSD is related to an in-service incident in which he was on a flight schedule, acting as a crew chief, when he was shot down over Vietnam.  He stated that he also witnessed a buddy being shot down and killed.  

The Veteran's DD Form 214 shows that his military occupation was helicopter repairman.  Service treatment records are silent for psychiatric complaints, treatment, or diagnosis.  An examination for separation in September 1970 showed a normal psychiatric clinical evaluation.

Private treatment records in April 2007 showed that the Veteran described the aforementioned in-service incident.  The examiner diagnosed PTSD.

The Veteran was afforded a VA examination in March 2013 in which the claims file was reviewed.  The VA examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The VA examiner noted the above-referenced private diagnosis of PTSD and stated that the test results and diagnosis were not considered relevant as the method of testing used did not include any instruments that would have tested for malingering nor did the private examiner explain how PTSD symptoms materialized years after the identified trauma.  The VA examiner stated that research indicated that delayed onset was rare; delayed onset with no prior symptomatology was ever rarer, and the combination of no symptoms for 40 years with then a full clinical presentation was almost unheard of.  The VA examiner opined that the Veteran as not a credible historian.

Based on review of the evidence of record, the Board finds that the preponderance of the evidence is against a grant of service connection for PTSD.  

The Board acknowledges the private examination in April 2007 with a diagnosis of PTSD.  Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

After considering the entirety of the evidence of record, the Board finds the opinion from the March 2013 VA examiner to be more probative than that provided by the private examiner.  The VA examiner's opinion is well-supported and consistent with the documented record, showing that the Veteran did not report symptoms associated with a psychiatric disability until 2007, over 30 years after service.  The Board recognizes in this regard that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).   

The VA examination in March 2013 reflects that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, which involves a particular set of symptomatology as set out in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125(a).  As to the private examination, showing a diagnosis of PTSD, the VA examiner stated that the testing used in that examination did not include any instruments that would have tested for malingering.  The Board notes that the probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board finds that the private examination showing diagnosis of PTSD has diminished probative value vis-à-vis the VA examination conducted for the purpose of ascertaining whether the Veteran had PTSD.  

By contrast, the VA examination reflects a comprehensive evaluation prepared after reviewing the claims files and examining the Veteran to ascertain whether the he met the DSM-IV criteria for a diagnosis of PTSD.  The VA examination noted that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, but the traumatic event was not persistently re-experienced ("Criterion A and B", respectively); he did not meet "Criterion C," which pertains to persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness or "Criterion D," which pertains to persistent symptoms of increased arousal.  Therefore, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.

The Board finds that the Veteran is competent to report his psychiatric symptoms. Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, the Board finds that the Veteran is not competent to diagnose his psychiatric symptoms as PTSD given that this opinion may not be rendered based on his personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  The diagnosis of a mental disorder must conform to the DSM-IV and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a).  Therefore, the Board finds that the Veteran's nexus opinion as to PTSD has no probative value.

Accordingly, the preponderance of the weight of the evidence is against the claim of entitlement to service connection for PTSD.  As such, the benefit of the doubt rule is not for application.  


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


